DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/8/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichioka et al. (US 8,893,239 B2).
Re. Claim 1, Ichioka et al. discloses an optical modulator comprising: 
a substrate 1 on which an optical waveguide 51/52/53 and a modulation 5electrode 33/34/61/62/63 that modulates a light wave propagating through the optical waveguide 51/52/53 are formed; and a case 9 housing the substrate (Figs 3A-3B; col. 5 lines 18-38 and 47-49), wherein 
the optical waveguide 51/52/53 includes at least an optical branching part (Fig 3B) that branches one light wave “a” into two light waves “b” and “c” or an 10optical combining part that combines two light waves into one light wave (col. 5 lines 18-21), 
the modulation electrode 33/34/61/62/63 has a signal electrode 33/34 and a ground electrode 61/62/63, and a part of the signal electrode is disposed so as to cross the optical branching part or the optical combining 15part (Figs 3A-3B; col. 5 lines 31-38 and 49-56), and 
the optical modulator is provided with a suppressing unit (i.e. suppressing unit provides voltage +V) that suppresses changes in an intensity ratio of the light waves branched at the optical branching part or an intensity ratio of the light waves combined at the optical combining part, by 20the signal electrode that crosses the optical branching part or the optical combining part (Figs 3A-3B; col. 5 lines 49-56).  
By controlling the intensity ratio, the suppressing unit inherently reduces changes in the intensity ratio at the optical branching part.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re. Claim 2, the prior art does not disclose or reasonably suggest the optical modulator as required by the claim, specifically wherein an interface part that is provided in the case, and supplies 25electrical signals to the modulation electrode is formed in a27G2029US vicinity of a position in which an extension line of a line-symmetry axis of the optical branching part or the optical combining part, which is a propagation direction of the light wave passing through the optical branching part or the optical combining part, 5intersects with a side surface of the case.  
The most applicable prior art, Ichioka et al., discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claims 3-6, the prior art does not disclose or reasonably suggest the optical modulator as required by the claim, specifically wherein 10\ a position where the signal electrode crosses the optical branching part or the optical combining part is the conversion waveguide or any one of the two branch waveguides within a range from the conversion waveguide to the two branch waveguides between 20which a distance is separated by three times a mode field diameter of the light wave propagating through the branch waveguides, in combination with the remaining limitations of the claims.  
The most applicable prior art, Ichioka et al., discussed above, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/18/22